DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/14/2022.  Claims 1-20 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/972755, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application; for example, it is noted that the provisional application only includes a subset of the current drawings with minimal associated description, which does not contain numerous limitations recited in the claims (e.g. mechanic objects, mission screen, etc.).  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
As per claim 10, the term “operable” in lines 5 raises question as to whether the features following are limiting, or merely refer to intended use.
As per claim 20, “comprising” in line 1 should be preceded by “the method further”.  
Appropriate correction is required.

Response to Arguments
With respect to priority, applicant argues that every limitation is supported by the disclosure of ‘755.  However, examiner respectfully disagrees.  Applicant’s appendix A only refers to numerous figures of ‘755, but the features of the claimed limitations are not actually described.  For example, the prior application at least does not describe any “mechanic object”, only an “instance data object” as also noted by applicant, and particularly not running a mechanic object behavior on the mechanic object within the active region.  Moreover, there is also no description of a mission screen, etc.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
Previous objections to the specification have been withdrawn in view of amendments.
Previous objections to the claims not included in this action have been withdrawn in view of amendments.
Previous rejections under 35 USC 101 have been withdrawn in view of amendments.
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
First, applicant argues in substance that Sato allegedly does not teach “causing a plurality of controllable objects to be displayed on the interface”.  However, examiner respectfully disagrees.  As noted in the rejection, paragraph 5 describes that “move a character object in the virtual space based on an operation of a player”, i.e. a character/player object 102 is a controllable object.  Moreover, applicant refers to paragraph 96, which states “an enemy object… performs, according to control of a computer (CPU 20) … arbitrary actions such as moving in the virtual space, etc.”.  As can be seen, enemy object is controllable by the computer, i.e. a “controllable object”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the claims do not specify “controllable” by what.  As such, an enemy object also reads on a “controllable object”.  Furthermore, paragraph 96 states that a player can “acquire an item object”.  In other words, an item object is also a “controllable object”.
Second, applicant argues in substance that Sato allegedly does not teach “receiving a command to move one of the controllable objects to a position that overlays at least a portion of the plurality of field objects”.  However, examiner respectfully disagrees.  As correctly noted by applicant, Sato teaches “The character movement control portion is configured to move a character object in the virtual space based on an operation of a player” (e.g. in paragraphs 5 and 96).  However, applicant incorrectly concludes that the character object is not overlaying any objects when referencing figure 4.  The character object is overlaid on at least some type of terrain, which is reasonably interpreted as “at least a portion of the plurality of field objects”.  As seen in paragraphs 5 and 96, field objects are reasonably interpreted as “objects such as a flat plane, a hill (slope), a floor, a wall, a cliff, a tree, etc. … flat ground, uneven ground… grass, flower, building, stairway, cave”, which is referred to as “terrain” in Sato.  In figure 4, the player object is standing on some type of terrain, i.e. the player object overlays at least the terrain.  Paragraph 94 explains how the virtual space is created, which takes a 3D space and takes a viewpoint of that 3D space using a virtual camera to generate the virtual space that is displayed in figure 4.  As can be seen from different view in figures 5B and 9A, the player object stands and moves on at least the flat ground, uneven ground, etc. as noted by paragraphs 5 and 96.  Therefore, the player object in figure 4 is standing on some type of terrain, i.e. overlays at least flat ground, uneven ground, etc.  It is noted that one of ordinary skill in the art would have also recognized that if the player object 102 were moved north in figure 4, the player object 102 would also overlay what appears to be a wall before reaching the wall based on the angle of the camera (this would similarly apply to the other terrain objects shown in figure 4).   
Third, applicant argues in substance that Sato allegedly does not teach “converting the overlaid portion of the plurality of field objects to an active region”.  However, examiner respectfully disagrees.  The claims do not specifically recite what it means to be an “active” region.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, at least the portion of the virtual space that a player interacts is interpreted as an “active” region, e.g. where the user is “moving” or “fight with an enemy object… acquire an item object”, etc.  
Finally, applicant argues in substance that Sato allegedly does not teach “identifying a mechanic object contained within the active region”.  However, examiner respectfully disagrees.  Applicant argues that since enemy objects and item objects are interpreted as “controllable” objects that they cannot also be mechanic objects.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the claims do not state that a mechanic object cannot also be a controllable object.  Therefore, the enemy objects, the item objects, and even the player object, etc. of Sato are also reasonably interpreted as mechanic objects.
As such, Sato teaches the claimed features and the rejections stand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 10, 12-13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20170354886 A1).
As per independent claim 1, Sato teaches a method for providing a game or test application comprising: 
causing a workplace to be displayed on an interface, the workplace comprising a plurality of field objects and a plurality of mechanic objects, wherein each of the mechanic objects is positioned within a field object (e.g. in paragraphs 5 and 95-96, “a game apparatus, comprising a terrain arrangement portion, a character movement control portion, a calculation portion, a terrain determination portion, and a game processing portion. The terrain arrangement portion is configured to arrange terrain objects in a virtual space. The terrain object is also called, for example, a background object, and means various kinds of objects such as a flat plane, a hill (slope), a floor, a wall, a cliff, a tree, etc. The character movement control portion is configured to move a character object in the virtual space based on an operation of a player… other character objects such as an enemy object and item objects are also included”); 
causing a plurality of controllable objects to be displayed on the interface (e.g. in paragraphs 5 and 95-96, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4; player object controllable by player, enemy object controllable by CPU, and item object controllable by player); 
receiving a command to move one of the controllable objects to a position that overlays at least a portion of the plurality of field objects (e.g. in paragraphs 5, 94, and 96, “The character movement control portion is configured to move a character object in the virtual space based on an operation of a player” which overlays at least a portion of the terrain objects; the player object in figure 4 is at least standing on some type of terrain, i.e. overlays flat ground, uneven ground, etc.); 
converting the overlaid portion of the plurality of field objects to an active region (e.g. in paragraphs 5 and 94-96, “the GPU 22b performs modeling of various kinds of objects in a three-dimensional virtual space under instructions of the CPU 20. That is, various kinds of objects are produced or arranged in the virtual space, whereby a certain sight (scene) can be produced”; the portion of the scene that a player interacts is interpreted as an “active” region, e.g. where the player is “moving” or “fight with an enemy object… acquire an item object”, etc.); 
identifying a mechanic object contained within the active region (e.g. in paragraph 95, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4); and 
in response to identifying the mechanic object contained within the active region, running a mechanic object behavior on the mechanic object within the active region (e.g. in paragraph 96, “player object 102 performs, according to an operation of a player, arbitrary actions such as changing a direction in the virtual space, moving in the virtual space, using an item like arms and so on. Therefore, for example, the player object 102 may fight with an enemy object, and may acquire an item object”).  See also response to arguments above.

As per claim 3, the rejection of claim 1 is incorporated and Sato further teaches indicating a quantity available for user manipulation associated with each of the plurality of controllable objects (e.g. in paragraph 111, “FIG. 5A shows a start position P.sub.m (m=1, 2, 3, 4, 5) for the determination object 120 that is set to the player object” and/or paragraphs 95-96, “item objects are also included…acquire an item object”).

As per claim 4, the rejection of claim 1 is incorporated and Sato further teaches wherein running the mechanic object behavior comprises causing the mechanic object within the active region to move horizontally within the active region (e.g. in paragraphs 97-98, “an animation when the player object 102 moves is changed according to terrain, or an action is selected according to terrain around the player object” and figure 5b and 9a travel direction horizontal on a flat surface).

As per claim 7, the rejection of claim 1 is incorporated and Sato further teaches wherein running the mechanic object behavior comprises causing the mechanic object within the active region to move vertically within the active region (e.g. in paragraphs 97-98 and 100, “an animation when the player object 102 moves is changed according to terrain, or an action is selected according to terrain around the player object… up a hill”).

Claims 10, 12-13, and 16 are the system claims corresponding to method claims 1, 3-4, and 7 and are rejected under the same reasons set forth, and Sato further teaches a user device comprising a user interface (e.g. in paragraphs 68 and 85, “terminal device 14 comprises an operation portion such as…a display portion such as an LCD”) and a server communicably coupled to the user device, the server comprising a processor and a non-transitory computer-readable storage device storing instructions (e.g. in paragraphs 68-72 and 79, “terminal device 14…receives data…from the game apparatus [which] performs the game processing”, i.e. game apparatus is a server, including “CPU… memory” to execute program steps).

As per independent claim 19, Sato teaches a method for providing a game or test application comprising: 
receiving, from a server (e.g. in paragraphs 68-70 and 79, “terminal device 14…receives data…from the game apparatus [which] performs the game processing”, i.e. game apparatus is a server), instructions to 
display a workplace on a user interface, the workplace comprising a plurality of field objects and a plurality of mechanic objects, wherein each of the mechanic objects is positioned within a field object (e.g. in paragraphs 5 and 95-96, “a game apparatus, comprising a terrain arrangement portion, a character movement control portion, a calculation portion, a terrain determination portion, and a game processing portion. The terrain arrangement portion is configured to arrange terrain objects in a virtual space. The terrain object is also called, for example, a background object, and means various kinds of objects such as a flat plane, a hill (slope), a floor, a wall, a cliff, a tree, etc. The character movement control portion is configured to move a character object in the virtual space based on an operation of a player… other character objects such as an enemy object and item objects are also included”); 
receiving, from the server, instructions to display a plurality of controllable objects on the user interface (e.g. in paragraphs 5 and 95-96, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4; player object controllable by player, enemy object controllable by CPU, and item object controllable by player); 
receiving, from a user, an indication to move one of the controllable objects to a position that overlays at least a portion of the plurality of field objects (e.g. in paragraphs 5, 94, and 96, “The character movement control portion is configured to move a character object in the virtual space based on an operation of a player” which overlays at least a portion of the terrain objects; the player object in figure 4 is at least standing on some type of terrain, i.e. overlays flat ground, uneven ground, etc.); 
transmitting the indication to the server (e.g. in paragraphs 68-70, “terminal device 14 transmits…data to…the game apparatus”); 
receiving, from the server, instructions to convert the overlaid portion of the plurality of field objects to an active region (e.g. in paragraphs 5 and 94-96, “the GPU 22b performs modeling of various kinds of objects in a three-dimensional virtual space under instructions of the CPU 20. That is, various kinds of objects are produced or arranged in the virtual space, whereby a certain sight (scene) can be produced”; the portion of the scene that a player interacts is interpreted as an “active” region, e.g. where the player is “moving” or “fight with an enemy object… acquire an item object”, etc.); 
identifying a mechanic object contained within the active region (e.g. in paragraph 95, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4); and 
in response to identifying the mechanic object contained within the active region, receiving, from the server, instructions to run a mechanic object behavior on the mechanic object within the active region (e.g. in paragraph 96, “player object 102 performs, according to an operation of a player, arbitrary actions such as changing a direction in the virtual space, moving in the virtual space, using an item like arms and so on. Therefore, for example, the player object 102 may fight with an enemy object, and may acquire an item object”), wherein the mechanic object behavior comprises at least one of: moving the mechanic object within the active vertically within the active region; or moving the mechanic object within the active region horizontally within the active region (e.g. in paragraphs 97-98 and 100, “an animation when the player object 102 moves is changed according to terrain, or an action is selected according to terrain around the player object… up a hill” and figure 5b and 9a travel direction horizontal on a flat surface).  See also response to arguments above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20170354886 A1) in view of Fujioka et al. (US 20020160835 A1).

As per claim 2, the rejection of claim 1 is incorporated, but Sato does not specifically teach prior to causing the workplace to be displayed on the interface, causing a mission screen to be displayed on the interface, the mission screen indicating a mechanic object goal.  
However, Fujioka teaches prior to causing a workplace to be displayed on an interface, causing a mission screen to be displayed on the interface, the mission screen indicating a mechanic object goal (e.g. in paragraph 83, “When initial ability values of various types and an initial stamina index have been set for the main character to be trained in this game mode, a training procedure simulating a war scenario is implemented… a home country and a plurality of mission destinations are prepared as various scenes in the game, the character is dispatched to a desired mission destination according to operations performed by the player (corresponding to scene switching), the character is made to perform prescribed tasks (corresponding to actions) at the mission destination (the undertaking of one task corresponds to one week (time unit) in the time frame set in the game)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Fujioka because one of ordinary skill in the art would have recognized the benefit of improving game immersion.  
Claim 11 is the system claim corresponding to method claim 2, and is rejected under the same reasons set forth.

Claims 5-6, 8-9, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20170354886 A1) in view of Matsushita et al. (US 20110319164 A1).
As per claim 5, the rejection of claim 4 is incorporated and Sato further teaches wherein the mechanic object is a first mechanic object, comprising: detecting a collision between the first mechanic object and a second mechanic object (e.g. in paragraph 5, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object”); determining that the second mechanic object moved vertically prior to the collision (e.g. in paragraphs 14 and 117, “the position being a position that is further shifted from a position that a determination object is moved by a first predetermined amount from the collision position in a direction perpendicular to a direction of a normal of the terrain object at the collision position and in the traveling direction of the character object, by a second predetermined amount in a vertically downward direction… In case of moving or casting the determination object 120 to the target position Q.sub.1 from the start position P.sub.1, it is determined whether the determination object 120 collides with (surface of) the terrain object”), 
but does not specifically teach in response to detecting the collision, removing the second mechanic object from the interface.  
However, Matsushita teaches in response to detecting a collision, removing a second mechanic object from an interface (e.g. in paragraph 25, “character 98 having a function of removing an object, which exists in the bottom of the game field 91, to the outside of the game field 91 is displayed in the bottom of the screen”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

As per claim 6, the rejection of claim 4 is incorporated and Sato further teaches wherein the mechanic object is a first mechanic object, comprising: detecting a collision between the first mechanic object and a second mechanic object (e.g. in paragraph 5, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object”); determining that the second mechanic object has not moved prior to the collision (e.g. in paragraph 115, “it is unnecessary to actually move the determination object 120, and if it is determined that the determination object 120 collides, thereafter, it does not need to perform calculation for moving the determination object 120 to the target position Q.sub.m”), 
but does not specifically teach in response to detecting the collision, removing the first mechanic object from the interface.  
However, Matsushita teaches in response to detecting a collision, removing a first mechanic object from an interface (e.g. in paragraph 25, “character 98 having a function of removing an object, which exists in the bottom of the game field 91, to the outside of the game field 91 is displayed in the bottom of the screen”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

As per claim 8, the rejection of claim 7 is incorporated and Sato further teaches wherein the mechanic object is a first mechanic object, comprising: detecting a collision between the first mechanic object and a second mechanic object (e.g. in paragraph 5, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object”), 
but does not specifically teach in response to detecting the collision, removing the first mechanic object from the interface; and adjusting a value associated with the second mechanic object based on a value associated with the first mechanic object.  
However, Matsushita teaches in response to detecting a collision, removing a first mechanic object from an interface (e.g. in paragraph 25, “character 98 having a function of removing an object, which exists in the bottom of the game field 91, to the outside of the game field 91 is displayed in the bottom of the screen”) and adjusting a value associated with the second mechanic object based on a value associated with the first mechanic object (e.g. in paragraph 26, “As described previously, in the game according to the present embodiment, the shape of an object is altered by a collision with another object. However, the alteration achieved by a physical calculation after precisely modeling the shape of the object requires heavy computational load. Thus, several sets of data on the shape of the object are prepared depending on the degree of the alteration in advance, and the shape of the object is altered in stages by an alteration”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches displaying an indicator on the interface based on the value associated with the second mechanic object (e.g. Matsushita, in paragraph 26, “Thus, several sets of data on the shape of the object are prepared depending on the degree of the alteration in advance, and the shape of the object is altered in stages by an alteration”).

Claims 14-15 and 17-18 are the system claims corresponding to method claims 5-6 and 8-9 and are rejected under the same reasons set forth.

As per claim 20, the rejection of claim 19 is incorporated and Sato further teaches detecting a collision between two or more mechanic objects and in response to detecting the collision, transmitting an indication of the collision to the server (e.g. in paragraphs 5, 68-70, 79, and 117, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object… transmits…data to…the game apparatus”), 
but does not specifically teach receiving an adjustment of a value associated with one of the two or more mechanic objects; and displaying the adjustment on the user interface.  
However, Matsushita teaches receiving an adjustment of a value associated with one of two or more mechanic objects and displaying the adjustment on a user interface (e.g. in paragraph 26, “As described previously, in the game according to the present embodiment, the shape of an object is altered by a collision with another object. However, the alteration achieved by a physical calculation after precisely modeling the shape of the object requires heavy computational load. Thus, several sets of data on the shape of the object are prepared depending on the degree of the alteration in advance, and the shape of the object is altered in stages by an alteration”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Amano et al. (US 20140028544 A1) teaches “the moving direction is indicated by either one of left, right, top and bottom, and the current position and the collision determining position are represented by the coordinates” (e.g. in paragraph 166 and figure 6).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        12/07/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176